 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DOMINGO L. CLEVELAND, SR.,                         No. 2:16-cv-02308-MCE-AC
11                       Plaintiff,
12            v.                                         ORDER
13    JANSSEN PHARMACEUTICALS,
14                       Defendant.
15

16          The court is in receipt of plaintiff’s motion to appoint counsel. ECF No. 58. Counsel was

17   previously appointed for the limited purpose of a settlement conference. ECF No. 45. Counsel

18   moved to withdraw following the failure of settlement negotiations, ECF No. 54, and that motion

19   was recently granted by District Judge Morrison C. England, Jr. ECF No. 60. Plaintiff is now in

20   pro se, and the case is accordingly referred back to the undersigned. E.D. Cal. Local Rule

21   302(c)(21).

22                                                I.        Motion

23          Plaintiff requests that the court appoint counsel, asserting that withdrawn counsel

24   indicated to him that other counsel may be interested in taking this case. ECF No. 58 at 2.

25   Plaintiff asserts that he is indigent and cannot afford counsel. Id.

26                                               II.     Analysis

27          There is no right to counsel in civil cases; “the appointment of counsel in a civil case is, as

28   is the privilege of proceeding in forma pauperis, a matter within the discretion of the district
                                                        1
 1   court. It is a privilege and not a right.” U. S. ex rel. Gardner v. Madden, 352 F.2d 792, 793 (9th
 2   Cir. 1965). In exceptional circumstances, the court may request an attorney to voluntarily to
 3   represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017
 4   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990). When
 5   determining whether “exceptional circumstances” exist, the court must consider the likelihood of
 6   success on the merits as well as the ability of the plaintiff to articulate his claims pro se in light of
 7   the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
 8           Having considered the relevant factors, the court finds there are no exceptional
 9   circumstances in this case, and that appointment of counsel is not warranted at this time.
10   Plaintiff’s lack of resources to afford counsel is not a reason to appoint counsel. “Circumstances
11   common to most prisoners, such as lack of legal education and limited law library access, do not
12   establish exceptional circumstances that would warrant a request for voluntary assistance of
13   counsel.” Kent v. U.C. Davis Med. Ctr., No. 215CV1924WBSACP, 2016 WL 4208572, at *1
14   (E.D. Cal. Aug. 10, 2016). Even assuming prior counsel represented to plaintiff that other
15   counsel might be willing to take his case, such representation does not create an obligation on the
16   part of the court to find counsel for plaintiff.
17                                               III.    Conclusion
18           Plaintiff’s motion to appoint counsel (ECF No. 58) is DENIED.
19           IT IS SO ORDERED.
20   DATED: November 7, 2018
21

22

23

24

25

26

27

28
                                                          2
